Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 1 of 11 PAGEID #: 7040



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION
      ____________________________________
                                            )
      OHIO A. PHILIP RANDOLPH               )
      INSTITUTE, et al.                     )
                                            )
                                              No. 1:18-cv-00357-TSB-KNM-MHW
            Plaintiffs,                     )
                                            )
                                              Judge Timothy S. Black
      v.                                    )
                                              Judge Karen Nelson Moore
                                            )
                                              Judge Michael H. Watson
      LARRY HOUSEHOLDER, Speaker of the )
                                              Magistrate Judge Karen L. Litkovitz
      Ohio House of Representatives, et al. )
                                            )
            Defendants.                     )
      ____________________________________)

                        [JOINT PROPOSED] FINAL PRETRIAL ORDER
             This matter came before the Court at a Final Pretrial Conference held on February
      11, 2019, pursuant to Fed. R. Civ. P. 16.
      I.      APPEARANCES 1
      For Plaintiffs:
            From ACLU of Ohio Foundation:
              Freda J. Levenson (Trial Attorney)
              Elizabeth Bonham
              David J. Carey
            From American Civil Liberties Union Foundation:
              T. Alora Thomas-Lundborg
              Theresa J. Lee
              Emily Rong Zhang
              Dale E. Ho
            From Covington & Burling LLP:
              Robert D. Fram
              Nitin Subhedar


      1
       Other attorneys not listed below who file a notice of appearance in this action may appear
      on behalf of the parties at trial.


                                                   1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 2 of 11 PAGEID #: 7041



                 Jeremy Goldstein
                 Robert S. Day
                 Perrin Cooke
                 Isaac Wood
      For Defendants:
             From Ogletree, Deakins, Nash, Smoak & Stewart, P.C.:
                 Phillip J. Strach (Trial Attorney)
                 Michael D. McKnight
                 Brodie D. Erwin
                 Alyssa Riggins
             From the Ohio Attorney General’s Office:
                 Steven T. Voigt
                 Nicole M. Koppitch
                 Ann Yackshaw
      For Intervenors:
             From Baker Hostetler LLP:
                 Patrick T. Lewis (Trial Attorney)
                 E. Mark Braden (motion for leave to appear pro hac vice forthcoming)
                 Katherine L. McKnight
                 Richard B. Raile
                 Robert J. Tucker
                 Erika Dackin Prouty
      II.        NATURE OF ACTION AND JURISDICTION
            A.      This is an action for injunctive and declaratory relief, challenging the Ohio
                    congressional map as an unconstitutional partisan gerrymander in violation of
                    the First Amendment, the Equal Protection Clause of the Fourteenth
                    Amendment, of the right to vote guaranteed by the First and Fourteenth
                    Amendments, and of Article I, § 4.
            B.      Plaintiffs invoke the jurisdiction of the Court under 28 U.S.C. §§ 1331, 1343,
                    1357, and 42 U.S.C. § 1983, and jurisdiction to grant declaratory relief under 28
                    U.S.C. §§ 2201, 2202. Defendants and Intervenors deny that the Court has
                    jurisdiction to hear the case or to grant the declaratory relief Plaintiffs seek.

            C.      The jurisdiction of the Court is disputed. The parties dispute whether Plaintiffs’
                    claims are justiciable and whether Plaintiffs have standing to bring this action.



                                                      2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 3 of 11 PAGEID #: 7042



             D.     The parties have not consented to entry of final judgment by the United States
                    Magistrate Judge.
      III.        TRIAL INFORMATION
             A.     The estimated length of trial is 10 days.
             B.     Trial to the court has been set for March 4, 2019.
      IV.         AGREED STATEMENT AND LISTS
             A.     General Nature of the Parties’ Claims
              (1)   Plaintiffs’ Claims:
              In Claim 1, Plaintiffs allege that Ohio’s congressional map violates their First
              Amendment rights to associate with and advocate for a political party, to vote for
              their candidate of choice, to express their political views, and to participate in the
              political process,
              In Claim 2, Plaintiffs allege that Ohio’s congressional map violates their right to vote
              under the First and Fourteenth Amendment. Partisan gerrymandering substantially
              burdens the right to vote. A voter is “deprive[d] . . . of the opportunity to cast a
              meaningful ballot” since the legislature constrains voters’ ability to “vote for the
              candidate of their choice.” Burdick v. Takushi, 504 U.S. 428, 447 (1992) (Kennedy,
              J., dissenting)
              In Claim 3, Plaintiffs allege that Ohio’s congressional map violates their right to
              Equal Protection under the Fourteenth Amendment. Each individual Plaintiff was
              placed in a district where their vote carries less weight or consequence than it would
              under a neutrally drawn map. The districts were each drawn to privilege partisan
              outcomes at the expense of all other criteria. Each district was constructed to
              disfavor Democratic voters on the basis of their political affiliation, with no
              legitimate, let alone compelling, reason to do so. The map and its individual districts
              also have the “invidiously discriminatory” effect of “minimiz[ing] or cancel[ing] out
              the voting strength of . . . political elements of the voting population.” Gaffney v.
              Cummings, 412 U.S. 735, 751 (1973).
              In Claim 4, Plaintiffs allege that since Ohio’s map has both the intent and effect of a
              partisan gerrymander, it exceeds the state’s power under Article I of the Constitution.
              (2)   Defendants’ Claims:
              Ohio’s current congressional districting plan comports fully with the Constitution.
              Defendants do not assert any affirmative counterclaims in this matter but oppose all
              of Plaintiffs’ claims and reassert the defenses asserted in their Answer to Plaintiffs’
              Second Amended Complaint. (D.E. 37).
              (3)   Intervenors’ Claims:
              Intervenors reassert all defenses and denials contained in their Answer to Plaintiffs’
              Second Amended Complaint. Intervenors further assert that Plaintiffs are not entitled
              to any relief as asserted in Count I under the First Amendment for the following
              reasons:


                                                       3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 4 of 11 PAGEID #: 7043



               a. Plaintiffs lack standing to bring this claim
               b. Plaintiffs’ claim is non-justiciable
               c. Plaintiffs cannot show a violation under First Amendment standards for the
                  type of claim they assert
               d. The evidence does not show a violation of the First Amendment
           Intervenors assert that Plaintiffs are not entitled to any relief as asserted in Count II
           under the Fourteenth Amendment’s guarantee of the right to vote for the following
           reasons:
               a. Plaintiffs lack standing to bring this claim
               b. Plaintiffs’ claim is non-justiciable
               c. Plaintiffs cannot show a violation under Fourteenth Amendment standards for
                  the type of claim they assert
               d. The evidence does not show a violation of the Fourteenth Amendment
           Intervenors assert that Plaintiffs are not entitled to any relief as asserted in Count III
           under the Fourteenth Amendment’s guarantee of equal protection for the following
           reasons:
               a. Plaintiffs lack standing to bring this claim
               b. Plaintiffs’ claim is non-justiciable
               c. Plaintiffs cannot show a violation under Fourteenth Amendment standards for
                  the type of claim they assert
               d. The evidence does not show a violation of the Fourteenth Amendment
           Intervenors assert that Plaintiffs are not entitled to any relief as asserted in Count IV
           under Article I, which empowers state legislatures to redistrict, for the following
           reasons:
               a. Plaintiffs lack standing to bring this claim
               b. Plaintiffs’ claim is non-justiciable
               c. Plaintiffs cannot show a violation under Article I standards for the type of
                  claim they assert
               d. The evidence does not show a violation of Article I
           Intervenors, as an affirmative defense, assert that Plaintiffs’ claims are barred by the
           doctrine of laches because they waited inexcusably for years to bring this case,
           prejudicing Intervenors who reasonably relied on the districts created by the 2012
           plan remaining in place for 10 years.
         B.      Uncontroverted Facts
           The parties have entered into certain stipulations as to document authenticity. This
           includes (1) a stipulation as to the authenticity of the H.B. 369 sponsor testimony; (2)
           a stipulation regarding the authenticity of emails and their attachments at
           LWVOH_0052431, LWVOH_0052437, and LWVOH_0052438.
           The parties have agreed in principle to a stipulation regarding the home addresses of
           the individual Plaintiffs and members of organizational Plaintiffs.




                                                     4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 5 of 11 PAGEID #: 7044



           The parties have exchanged sets of proposed uncontroverted facts. To confirm that
           such facts are indeed uncontroverted, counsel for Plaintiffs, Defendants, and
           Intervenors have agreed to confer following the filing of this Joint Pretrial Order. The
           parties will provide the Court will a single list of agreed-upon uncontroverted facts by
           February 6, 2019.
              Plaintiffs’ Proposed Uncontroverted Facts are attached as Appendix A.
              Defendants’ and Intervenors’ Proposed Uncontroverted Facts are attached as
              Appendix B.
         C.      Issues of Fact and Law
           The parties have identified and exchanged sets of contested facts.
           (1) Plaintiffs:
              Plaintiffs respectfully submit that, despite Defendants and Intervenors’ pending
              motion for summary judgment, there are genuinely disputed issues of material
              facts.
           Issues of Fact:
              Plaintiffs present their Issues of Fact in Plaintiffs’ Statement of Contested Facts,
              attached as Appendix C.
           Issues of Law:
              Plaintiffs also identify contested issues of law in addition to those implicit in the
              foregoing issues of fact, including:
               a. Elements:
                     • Are partisan gerrymandering claims justiciable?
                     • What are the elements of partisan gerrymandering claims under the
                        First Amendment, the Equal Protection Clause of the Fourteenth
                        Amendment, the right to vote guaranteed by the First and Fourteenth
                        Amendments, and Article I, § 4?
                     • What standard applies to the parties’ relative burdens of proof?
               b. Discriminatory Intent:
                     • What if any discriminatory intent must be shown to sustain a claim
                         that partisan gerrymandering violates the First Amendment, the Equal
                         Protection Clause of the Fourteenth Amendment, the right to vote
                         guaranteed by the First and Fourteenth Amendments, or Article I, § 4?
                c. Discriminatory Effect:
                      • What if any discriminatory effect must be shown to sustain a claim
                          that a redistricting scheme violates the First Amendment, the Equal
                          Protection Clause of the Fourteenth Amendment, the right to vote
                          guaranteed by the First and Fourteenth Amendments, or Article I, § 4?
               d. Justification:
                      • What facts if any would justify a partisan gerrymander?



                                                     5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 6 of 11 PAGEID #: 7045



           (2) Defendants and Intervenors:
             As set forth in Defendants’ pending Motion for Summary Judgment and Proposed
             Statement of Undisputed Material Facts (“PUMF”), Defendants and Intervenors
             respectfully submit that there are not genuinely disputed material facts and that
             Defendants and Intervenors are entitled to judgment as a matter of law on
             Plaintiffs’ claims.
             In the event the Court does not grant Defendants’ summary judgment motion,
             Defendants and Intervenors anticipate that the following may potentially be
             contested issues of fact and law: 2
           Issues of Law:
               a. Do Plaintiffs’ claims fail to state a claim upon which relief may be granted?
               b. Are Plaintiffs’ claims justiciable?
               c. Do the allegations by Plaintiffs in the Second Amended Complaint
                  demonstrate only generalized grievances about legislative decisions?
               d. Do Plaintiffs lack standing?
               e. Should Plaintiffs’ claims be dismissed on the grounds of estoppel and laches?
               f. Should Plaintiffs’ claims be dismissed and/or the relief sought in the Second
                  Amended Complaint be denied under Purcell v. Gonzalez, 549 U.S. 1 (2006)?
               g. Do Plaintiffs fail to identify a manageable standard for determining a
                  Constitutional violation?
               h. Do Plaintiffs’ gerrymandering theories fail to constitute evidence of
                  individualized injury under the First Amendment, Fourteenth Amendment, or
                  Article I of the United States Constitution?
               i. Does the 2012 Plan violate Plaintiffs’ rights under the First Amendment of the
                  United States Constitution?
               j. Does the 2012 Plan violate Plaintiffs’ rights under the Fourteenth Amendment
                  of the United States Constitution?
               k. Does the 2012 Plan violate Plaintiffs rights under Article I of the United
                  States Constitution?
               l. Has any Plaintiff demonstrated an injury under the 2012 Plan?
               m. Is any injury demonstrated by Plaintiffs fairly traceable to the 2012 Plan?
               n. Is any injury demonstrated by Plaintiffs redressable?
               o. Is any injury demonstrated by Plaintiffs redressable by Plaintiffs’ Proposed
                  Remedial Plan?
               p. Have Plaintiffs submitted or defined a judicially manageable standard to
                  assess whether the 2012 Plan violates the United States Constitution?
               q. Did the overwhelming bipartisan support for the 2012 Plan violate the United
                  States Constitution?


      2
        Some issues of law listed below may also involve issues of fact and some issues of fact
      may also involve issues of law. Accordingly, the heading under which a potential issue is
      listed in this section is not intended to mean that a potential issue falls solely under the
      category in which it is listed.


                                                   6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 7 of 11 PAGEID #: 7046



              r. If Plaintiffs have submitted or defined a judicially manageable standard to
                 assess whether the 2012 Plan violates the United States Constitution, then
                 does the 2012 Plan violate any such standard in light of the overwhelming
                 bipartisan legislative support for the Plan and the numerous nonpartisan
                 factors that influenced individual districts in the 2012 Plan?
           Issues of Fact:
              a. That any Plaintiff lives in a “packed” or “cracked” district.
              b. That the 2012 Plan has placed a burden on any Plaintiff’s right to vote.
              c. That the 2012 Plan has diluted the vote of any Plaintiff.
              d. That any Plaintiff lacks an equal or fair opportunity to elect the
                 Congressperson of their choice.
              e. That any Plaintiff lacks an equal or fair opportunity to meaningfully influence
                 congressional elections.
              f. That any Plaintiff has been prohibited from meaningfully participating in the
                 political process.
              g. That any Plaintiff has been inhibited by the 2012 Plan in voting, volunteering
                 for any candidate, fundraising, donating to a candidate, engaging others to
                 vote, or otherwise participating in electioneering activities, etc.
              h. That the 2012 Plan is unconstitutionally biased in favor of the Republican
                 Party.
              i. That the 2012 Plan was designed to create a 12 to 4 Republican advantage.
              j. That there was a plan to consider drawing a map with a 13-3 Republican
                 advantage.
              k. That any version of the map had to be approved by any national Republicans.
              l. That any particular district was drawn with the intent to make it a Republican
                 District or a Democratic District.
              m. That Redmap had any involvement or impact on Ohio’s congressional
                 redistricting in 2011.
              n. How any political indices impacted the drawing of the congressional lines in
                 2011.
              o. What role politics played in the drawing of the congressional lines in 2011.
              p. That Democratic Party legislators, constituents, or representatives lacked
                 political leverage in the redistricting process.
              q. That any partisan tilt or so-called “bias” in the 2012 Plan is the result, solely
                 or otherwise, of partisan intent.
              r. That any partisan tilt or so-called “bias” in the 2012 Plan is the result of
                 anything other than geography and legitimate redistricting factors.



                                                   7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 8 of 11 PAGEID #: 7047



               s. That any measure Plaintiffs provide of measuring partisan tilt or so-called
                  “bias” is reliable, accurate, or meaningful.
               t. That the 2012 Plan is unfair as measured by any manageable standards of
                  assessing fairness.
               u. That the 2012 Plan can be considered too partisan under any manageable
                  standard when the legislature intended to pair two sets of Democratic and two
                  sets of Republican incumbents.
               v. That the 2012 Plan can be considered too partisan under any manageable
                  standard when a majority of Democratic members of the legislature voted for
                  it.
               w. That the 2012 Plan can be considered too partisan under any manageable
                  standard when the legislature intended to protect Democratic incumbents
                  along with Republican incumbents.
               x. That the 2012 Plan can be considered too partisan under any manageable
                  standard when the legislature chose not to attempt to create a 13-3 Republican
                  advantage, which was possible.
         D.      Witnesses
           (1) Plaintiffs will call or will have available for testimony at trial the witnesses listed
               at Appendix D. Plaintiffs reserve the right to call at trial any witness listed by
               any other party in this case.
           (2) Defendants will call or will have available for testimony at trial the witnesses
               listed at Appendix E. Defendants reserve the right to call at trial any witness
               listed by any other party in this case.
           (3) Intervenors will call or will have available for testimony at trial the witnesses
               listed at Appendix F. Intervenors reserve the right to call at trial any witness
               listed by any other party in this case.
           The parties reserve the right to call non-listed rebuttal witnesses whose testimony
           could not reasonably be anticipated without prior notice to opposing counsel.
           The parties reserve the right to call foundation witness testimony if stipulations
           regarding document authenticity cannot be reached.
         E.      Expert Witnesses
           The parties are limited to the following number of expert witnesses, including
           treating physicians, whose names have been disclosed to opposing counsel:
           (1) Plaintiffs:
              Dr. Wendy K. Tam Cho
              Mr. William S. Cooper
              Dr. Lisa Handley
              Dr. David Niven


                                                    8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 9 of 11 PAGEID #: 7048



              Dr. Christopher Warshaw
                 Further information regarding these witnesses is contained in Appendix D.
           (2) Defendants:
              Dr. M.V. (Trey) Hood III
              Dr. Douglas Johnson
              Dr. Janet Thornton
              Mr. Sean P. Trende
                 Further information regarding these witnesses is contained in Appendix E.
           (3) Intervenors:
              Dr. Thomas Brunell
                 Further information regarding this witness is contained in Appendix F.
         F.      Exhibits
           Counsel for Plaintiffs, Defendants, and Intervenors have agreed to confer regarding
           each party’s exhibit list and objections on January 30, 2019 to determine if they can
           agree to stipulations that would streamline the objections process and eliminate the
           need to elicit foundation testimony for certain documents. The parties will inform the
           Court of any stipulations reached by the parties prior to the February 11, 2019 pretrial
           conference.
           Counsel for Plaintiffs, Defendants, and Intervenors also have agreed to confer
           regarding a stipulation on the form and admissibility of exhibits displaying
           information contained in Maptitude computer files.
                     (1)     Plaintiffs’ Exhibit List is attached as Appendix G. Plaintiffs reserve
                     the right to introduce or rely upon any exhibit listed by any other party in
                     this case.
                     (2)     Defendants’ Exhibit List is attached as Appendix H. Defendants
                     reserve the right to introduce or rely upon any exhibit listed by any other
                     party in this case.
                     (3)     Intervenors’ Exhibit List is attached as Appendix I. Intervenors
                     reserve the right to introduce or rely upon any exhibit listed by any other
                     party in this case.
           The parties reserve the right to submit demonstrative exhibits at trial, at a date to be
           set by the Court at the Pretrial Conference.
           The parties reserve the right to submit exhibits for the purpose of impeachment at
           trial.




                                                    9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 10 of 11 PAGEID #: 7049



          G.        Depositions
               Testimony of the following witnesses will be offered by deposition/video tape.
               (1) Plaintiffs:
                  William Batchelder          Clark Bensen                  Heather Blessing
                  Luann Boothe                Mark Braden                   Ray DiRossi
                  Keith Faber                 Ann Henkener                  Matthew Huffman
                  Sarah Inskeep               Gabrielle Jackson             Chris Jankowski
                  Rep. Bill Johnson           Rep. Jim Jordan               Troy Judy
                  Adam Kincaid                Michael Lenzo                 Cynthia Libster
                  Keary McCarthy              John Morgan                   Lawrence Nadler
                  Tom Niehaus                 Alexis Oberdorf               Larry Obhof
                  Tristan Rader               Randall Routt                 Constance Rubin
                  Matt Schuler                Jim Slagle                    Rep. Steve Stivers
                  Teresa Anne Thobaben        Catherine Turcer              Chitra Walker
                  Tom Whatman

               (2) Defendants and Intervenors:
                 Heather Blessing             Steve Chabot                   Keith Faber
                 Christopher Glassburn       Matt Huffman                   Bill Johnson
                 Jim Jordan                  Mike Lenzo                     Keary McCarthy
                 Tom Neihaus                 Larry Obhof                    Randall Routt
                 Matt Schuler                Steve Stivers                  Matthew Szollosi
                 All Individual Plaintiffs and Rule 30(b)(6) Designees of Organizational Plaintiffs
          H.        Discovery
               Discovery has nearly been completed. Plaintiffs have the second deposition of Adam
               Kincaid pending, as he did not appear on the subpoenaed date of January 17, 2019.
          I.        Pending Motions
               Currently pending before the Court is Defendants’ Motion for Summary Judgment,
               joined by Intervenors, which was filed on January 8, 2019.
               Also pending before the Court are the motions in limine and Daubert motions filed
               on January 18, 2019.
          J.        Miscellaneous Orders
               This Court entered the governing Stipulation and Protective Order on August 9, 2018.
               It considers the use of Confidential Information at trial in paragraph 9.



                                                     10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157 Filed: 01/18/19 Page: 11 of 11 PAGEID #: 7050



       V.     MODIFICATION
             This Final Pretrial Order may be modified at the trial of this action, or prior thereto,
             to prevent manifest injustice. Such modification may be made by application of
             counsel, or on motion of the Court.
       VI.    SETTLEMENT EFFORTS
             The parties have made a good faith effort to negotiate a settlement and believe no
             settlement can be reached.
                                                     _____________________________________
                                                     UNITED STATES DISTRICT JUDGE


       /s/ Freda J. Levenson
       Freda J. Levenson (0045916) (Trial Attorney)
       American Civil Liberties Union of Ohio Foundation
       4506 Chester Avenue
       Cleveland, Ohio 44103
       Tel.: (614) 586-1958
       flevenson@acluohio.org
       Counsel for Plaintiffs

       /s/Philip J. Strach
       Phillip J. Strach (Trial Attorney)
       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
       4208 Six Forks Road, Suite 1100
       Raleigh, NC 27609
       Tel.: (919) 787-9700
       phil.strach@ogletree.com
       Counsel for Defendants

       /s/Patrick T. Lewis
       Patrick T. Lewis (0078314) (Trial Attorney)
       Baker Hostetler LLP
       127 Public Square, Suite 2000
       Cleveland, Ohio 44114
       Tel.: (216) 621-0200
       plewis@bakerlaw.com
       Counsel for Intervenors




                                                     11
